Title: From John Adams to Thomas Loring, Jr., 3 January 1823
From: Adams, John
To: Loring, Thomas, Jr.



My Dear Sir.
Quincy January 3. 1823

I thank you kindly for your present of Dr. Gays Sermon. Such has been my veneration for that Revnd. and Venerable Patriarch, from my earliest Infancy, to the present hour, that in reading his Sermon I seem to see him in the Pulpit, to discern the motion of his lips, and to hear the sound of his voice. I recollect the conversations I have had with him, the cheerfulness and vivacity of his Wit and humour, united to the perfectly Gentlemanly purity of his Sentiments.—
I will relate to you one anecdote. An Officer of some rank in the English Army, was envited by some friend to go to Hingham, on a Saturday and pass the Sunday, in the family of Dr. Gay. On his return, on Monday, to Boston, his friends found him extremely dull. They said to him why so melancholy? he waived the question for some time and continued very sober, till they insisted upon knowing what had happened to him; at last he said, the truth is I have passed the Sunday with an aged Clergyman in Hingham, and I have been to Meeting with him and joined in his Family devotions; And I have seen in the Parents the Son, and Daughters, And the Servants, such perfect purity, simplicity and happiness, that it has turned my thoughts upon the frivolous foppery and folly of my owen life; And it has affected me with a melancholy that I cannot get over.—I rejoice at the republication of this excellent Sermon, and again thank you.
My affectionate respects to all the Family Connections—And am dear Sir, with respect / and Affection / your obedient Humbl. ServantJohn Adams
